Citation Nr: 1545416	
Decision Date: 10/26/15    Archive Date: 11/02/15

DOCKET NO.  11-10 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for pes planus, claimed as left foot problems.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1994 to August 1998.  

This matter comes to the Board of Veteran's Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Veteran requested a Board hearing in his VA Form 9 submitted in March 2011.  However, in July 2011, the Veteran submitted a VA Form 21-4138 withdrawing his request.  A hearing was held before a Decision Review Officer (DRO) in July 2011, at the RO in Columbia, South Carolina.    


FINDINGS OF FACT

1.  Pes planus was noted at entrance into service.

2.  The probative evidence of record does not indicate that it is at least as likely as not that the Veteran's pre-existing pes planus was aggravated beyond its natural progression during service.  


CONCLUSION OF LAW

The preexisting pes planus was not aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, a VA letter issued in November 2009 satisfied the duty to notify provisions with respect to service connection as it notified the Veteran of the criteria pertinent to the establishment of service connection, an effective date, and a disability rating.  See Dingess/Hartman, 19 Vet. App. at 486.

With regard to the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the RO obtained the Veteran's service treatment records and associated them with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Although all service treatment records were requested, a separation medical examination is not included among these documents.  However, the Veteran has not indicated that a separation medical examination was conducted at the time of discharge.    

VA also made reasonable efforts to assist the Veteran in obtaining private medical records.  See 38 C.F.R. § 3.159(c)(1).  At the DRO hearing held in July 2011, the Veteran referred to a doctor in Lexington, South Carolina, who treated his pes planus.  Thereafter, VA sent a letter to the identified doctor's office requesting the Veteran's records related to left knee and left foot treatment from 2003 to the present.  In a handwritten response, the office indicated that the Veteran was not a patient and that the doctor identified by the Veteran was no longer with the practice.    

The Veteran was provided VA examinations in June 2010 and October 2011.  The Board acknowledges the Veteran's contention that the June 2010 examination was inadequate because the examiner was "abruptly interrupted by a clerk," which disrupted the "initial phase of the foot examination."  However, there is no objective evidence to indicate that the June 2010 examination was cursory or that the Veteran was not provided the opportunity to interact with the examiner and/or discuss his symptoms.  Moreover, the examination report is thorough.  The examiner noted his review of the claims file, including the Veteran's service treatment records; performed a clinical examination of the Veteran; and interviewed the Veteran about his medical history and the functional aspects of his disability.  In addition, the examiner provided a written opinion that articulated the reasoning for his medical opinion.  Therefore, the Board finds that the June 2010 examination and opinion are adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

The Veteran's October 2011 examination is also adequate.  The examiner performed a clinical examination of the Veteran and discussed his medical history and the functional aspects of his disability.  In a supplemental opinion dated January 2012, the examiner specified that she reviewed the Veteran's claims file.  She also provided an opinion and articulated the reasoning for her opinion.  Thus, the October 2011 examination is adequate.  See Barr, 21 Vet. App. at 312; Stefl, 21 Vet. App. at 124.  

There is no indication in the record that any additional evidence relevant to the issue adjudicated in this decision is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 112.  Moreover, because there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield, 20 Vet. App. at 537; see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Legal Criteria for Service Connection

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service connection for a disability, the Veteran must show:  (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Under the governing criteria, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

If a preexisting disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disorder, but the Veteran may bring a claim for service-connected aggravation of that disorder.  In such cases, 38 U.S.C.A. § 1153 applies and the burden falls on the Veteran to demonstrate aggravation.  If the presumption of aggravation under section 1153 is applicable, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  

Aggravation of a preexisting injury occurs where there is an increase in disability during active military, naval, or air service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Clear and unmistakable evidence is required to rebut the presumption of aggravation where the preexisting disability underwent an increase in severity during service.  Aggravation may not be conceded, however, where the disability underwent no increase in severity during service.  38 C.F.R. § 3.306(b).  In addition, temporary flare-ups, even in service, will not be considered sufficient to establish an increase in severity unless the underlying condition, as contrasted with the symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292 (1991).  

Analysis

The Veteran asserts that his current left foot pes planus was aggravated by his military service.  Specifically, the Veteran claims in his Notice of Disagreement that "[t]he stress placed on my foot during basic training caused what I believe to be a hair-line fracture."  At his DRO hearing, the Veteran testified that he started having problems with his left foot while "wearing the all leather boots in basic training."  The Veteran also said that he did not require further treatment of his left foot after basic training ended, as he was able to self-treat for any further pain that arose.  The Veteran now claims that his current foot pain is worse than it would have been had he not enlisted in the military.

Having considered all lay and medical evidence of record in light of the regulations set forth above, the Board finds that service connection is not warranted for the Veteran's left foot pes planus.  Specifically, the probative evidence of record shows that the Veteran had preexisting pes planus, which was noted at his entrance into service, and the pes planus did not increase in severity during service.  

The report of the Veteran's enlistment medical examination, dated April 1994, indicates an abnormal foot condition, specifically, the existence of mild pes planus.  As such, the Board finds that pes planus was "noted" at entrance and therefore preexisted his active service.  Accordingly, the presumption of soundness does not attach, and service connection for pes planus may be considered only on the basis of aggravation during active service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

Thus, the question before the Board is whether the Veteran's preexisting pes planus increased in severity during active service.  The Veteran received medical treatment for his left foot once during service, in October 1994, due to a complaint of pain of 2 days duration, without trauma.  The Veteran's service treatment records indicate that his left foot was x-rayed, but the radiology report found "no fracture or intrinsic osseous abnormalities."  There is no indication in the treatment records that the Veteran's foot pain was associated with his pes planus.  Indeed, the Veteran's service treatment records are devoid of references to pes planus or any other foot condition beyond his treatment for pain in October 1994.  Finally, in his Report of Medical History, taken in June 1998 for the purpose of discharge, the Veteran self-reported that he was "in good health" and noted that he had no history of foot problems.  

During the pendency of this claim, the Veteran has been afforded two VA examinations.  Both examiners concluded that the Veteran's pes planus is unrelated to his military service.  The June 2010 examiner reviewed the Veteran's service treatment records and noted that in October 1994, the Veteran complained of left foot pain for two days, but there was no history of trauma and the x-ray was negative for a fracture or any other abnormalities.  The June 2010 examiner diagnosed the Veteran with mild pes planus and concluded that "it is less likely as not that the Veteran's current foot diagnosis is related to or was [incurred] during military service."  The examiner reached this conclusion based on his review of the Veteran's service treatment records, which contained only "one discrete and apparently transitory complaint of foot pain during military service" and no indication of a chronic foot condition throughout the remainder of the Veteran's service.  

The October 2011 VA examiner, in a supplemental opinion, concluded that the Veteran has pes planus but it was not caused or exacerbated by the Veteran's military service.  The examiner reached this conclusion based on her review of the Veteran's claims file and her examination of the Veteran.  The examiner noted that the Veteran had only one complaint of foot pain and one complaint of shin pain while in the military.  

Here, the competent medical evidence of record does not support a finding that the Veteran's pes planus, claimed as a left foot problem, was caused or aggravated by service.  Although the Veteran asserts that he suffered a hairline fracture during basic training and that his pes planus was aggravated by military service, it is well established that a layperson without medical training is not qualified to render medical opinions regarding the etiology of certain disorders and disabilities.  See 38 C.F.R. § 3.159(a)(1).  In certain unique instances, lay testimony may be competent to establish medical etiology or nexus.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, the Board finds that the relationship between the Veteran's current disability and his active service, particularly whether his foot problems were aggravated by service, requires a complex medical finding which the Veteran, as a layperson, is not competent to provide.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions).  In this respect, the evidence does not show that the Veteran possesses the requisite training or credentials needed to render a competent medical opinion as to causation or aggravation of his pes planus.  Thus, the Veteran's lay opinion does not constitute competent medical evidence and lacks probative value.      

In sum, the probative evidence of record does not show an increase in severity of the Veteran's preexisting pes planus during service, thus the presumption of aggravation is not for application and service connection is not warranted.  See 38 C.F.R. § 3.306(b).  The preponderance of the evidence is against the claim, and the benefit of the doubt rule is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  For these reasons, the Veteran's claim for service connection must be denied.  


ORDER

Entitlement to service connection for pes planus is denied.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


